DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on September 24, 2020 in which claims 1-11 are presented for examination.

Status of Claims
	1-11 are pending in which claim 1 is presented in independent form.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  the limitations "the first fabric" in (claim 1, lines 8-9) and (claim 2, in lines 3, 4, & 5) is believed to be in error for - -knitted seamless first fabric- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the breast cup portion" in line 3 and “the cup portion” in line 7.  There is insufficient antecedent basis for these limitations in the claim. Which breast cup portion? It is noted that Applicant claims “two breast cup portions” previously in line 2.  For purposes of examination, the examiner will read "the breast cup portion" in line 3 and “the cup portion” in line 7 as referring back to the same structure of the “two breast cup portions” previously claimed in line 2.
Claim 1 recites the limitation “the inner fabric surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Does the applicant mean to refer back to the already recited, “inner surface” as claimed in line 6?  For purposes of examination, the examiner will read “the inner fabric surface" in line 7 to refer back to the “inner surface” as claimed in line 6.
Regarding Claims 1, the limitation “and/or” in line 7 renders the claim indefinite since it is unclear whether the limitations following “and/or” are considered a part of the claimed invention.  For purposes of examination, the examiner will examine the claim with the limitation of “or”.
Claim 1 recites the limitation "the fabric portion" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which fabric portion the applicant is referring to.  The examiner believes based on the remaining language of the claim that Applicant meant to claim the fabric portion positively.  The examiner recommends amending the limitation to read, “a fabric portion” and the claim will be examined as such.
Claim 3 recites the limitation "the reinforcing tapes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  How many reinforcing tape(s) are there?  It is note that claim 1, from which claim 3 depends, only requires “at least one reinforcing tape” (see claim 1, line 8).  For purposes of examination, the examiner will read the limitation to refer back to the “at least one reinforcing tape” as claimed in claim 1, line 8.
Regarding Claims 7, the limitation “and/or” in line 2 renders the claim indefinite since it is unclear whether the limitations following “and/or” are considered a part of the claimed invention.  For purposes of examination, the examiner will examine the claim with the limitation of “or”.
Claim 7 recites the limitation “the cup portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Which breast cup portion? It is noted that Applicant claims “two breast cup portions” previously in line 2 of claim 1.  For purposes of examination, the examiner will read “the cup portion” in line 2 as referring back to the same structure of the “two breast cup portions” previously claimed in claim 1, line 2.
Claim 7 recites the limitation "the fabric portion" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which fabric portion the applicant is referring to.  The examiner believes based on the remaining language of the claim that Applicant meant to claim the fabric portion positively.  The examiner recommends amending the limitation to read, “a fabric portion” and the claim will be examined as such.
Claim 8 recites the limitations “the cup portions” in line 2.  Does applicant mean to refer back to the “two breast cup portions” previously claimed in claim 1, line 2? Thus, it is confusing if “the cup portions, and other cup portion(s) in claim 1 are all referring back to the “two breast cup portions” in line 2 of claim 1 or if applicant is attempting to claim alternate cup portion(s). For purposes of examination, the examiner will read “the cup portions” in line 2 as referring back to the same structure of the “two breast cup portions” previously claimed in claim 1, line 2.
Claim 9 recites the limitation “the cup portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Which breast cup portion? It is noted that Applicant claims “two breast cup portions” previously in line 2 of claim 1.  For purposes of examination, the examiner will read “the cup portion” in line 2 as referring back to the same structure of the “two breast cup portions” previously claimed in claim 1, line 2.
Claim 10 recites the limitation "seamless circular knitted first fabric" in line 2.  It is unclear if "seamless circular knitted first fabric" is the same “single layer, knitted seamless first fabric” as previously claimed in claim 1, line 5.  For purposes of examination, the examiner will examine the claim as if the "seamless circular knitted first fabric" refers back to a circular orientation of the “single layer, knitted seamless first fabric” as claimed in claim 1, line 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. (US 2002/0022433) (hereinafter “Yeung”) and Funk-Danielson et al. (US 2016/0227846) (hereinafter “Funk”).
	Regarding Claim 1, Yeung discloses of a garment (see Figures 1-4 & 9, see sports bra, [0034]) comprising:
	a garment front (see Figure 3, opposite portion of bra to that of 210) and a garment back (210, see Figure 4), two breast cup portions (via 104, see Figure 9, [0041]) defined in the garment front (see Figures 1, 3, & 9), and a bottom support portion (via 120, see Figures 1 & 9, [0048]) positioned below the breast cup portion (via 104, see Figure 9) for tight fitting over a wearer’s chest or belly (Note that the limitation of “for tight fitting over a wearer’s chest or belly” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure of Yeung is capable of performing this recited function); wherein
	the garment being formed of a single layer (see Figures 1-4 & 9, note that the structure of the inside and outside layer of Yeung is a seamless, integrally knitted structure supplying one continuous layer via each knitted course and as presented in Figures 1-4 is a i.e. “single layer”), knitted seamless first fabric ([0003], [0011], [0033]-[0034]), having an outer (200, [0034], [0036]) and an inner (100, [0037]) surface (see Figures 1-4 & 9), (Figures 1-4 & 9, [0003], [0011], [0033]-[0034], [0041], [0048]).
	Yeung does not disclose wherein 	attached to the inner fabric surface above the cup portion and/or at an upper part thereof is at least one reinforcing tape made of a second fabric, different than the first fabric, that has a lower elasticity than the fabric portion to which it is attached.
	Funk teaches of a garment (400) wherein attached to an inner fabric surface (510, [0051], see Figures 4 & 5A) above the cup portion and/or at an upper part thereof (via 414, note strips 416 can be located at the shoulder portions see: [0002], [0005], [0023], [0051]-[0053]) is at least one reinforcing tape (via 416-note same materials of 116 in Figure 1, [0051]) made of a second fabric (note materials disclosed in [0028], [0034]), different than the first fabric [0031], that has a lower elasticity than the fabric portion to which it is attached ([0024]-[0025], [0034], lines 23-28, [0051]-[0053], [0055]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the garment of Yeung wherein attached to the inner fabric surface above the cup portion and/or at an upper part thereof is at least one reinforcing tape made of a second fabric, different than the first fabric, that has a lower elasticity than the fabric portion to which it is attached as taught by Yeung so that shoulder portions of the bra are limited to stretch in this area and thus provide support to the wearer’s breast, [0023].

	Regarding Claims 2-6, 8 and 10-11, the device of Yeung and Funk disclose the invention as claimed above.  Further, Yeung and Funk discloses:
	(claim 2, Yeung), comprising shoulder straps (see two shoulder straps (via area of 102) in Figures 1-4 & 9) extending at a top end of the garment between the garment front (see Figure 3, opposite portion of bra to that of 210) and the garment back (210, see Figure 4) for fitting over shoulders of a wearer (see Figures 1-4 & 9) being integral with (note seamless construction, [0033]-[0034], [0049]) the first fabric (see Figures 1-4 & 9), or being made of a shoulder-strap fabric being the same or of a different than the first fabric and bonded to the first fabric, (see Figures 1-4 & 9, [0011], [0033]-[0034], [0049]). Note that the limitation of “for fitting over shoulders of a wearer” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure of Yeung is capable of performing this recited function.;
	(claim 3, Funk), wherein the reinforcing tapes (via 116) reduce the elasticity of the portions of the garment to which they are attached to, ([0023], [0034], lines 23-28);
	(claim 4, Yeung), being a high-impact brassiere, (see Figures 1-4 & 9, see sports bra, [0034], [0045], [0050]). Note that the limitation of “high impact” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure of Yeung is capable of performing this recited function;
	(claim 5, Yeung), having portions with different elastic properties (via portions of 212, [0036] & 108, [0047]) than those of other garment portions (via portions 120, [0048]) (It is noted that different fabric applications vs. different knit stitches vary in different elastic properties);
	(claim 6, Yeung), having one or more of portions having integral knitted ribs (via 108, see Figure 9), portions having an integral knitted mesh (via 212, [0036]), and pique portions;
	(claim 8, Yeung), wherein the cup portions (via 104, see Figure 9, [0041]) are formed by molding [0041];
	(claim 10, Yeung, as best understood), wherein the garment (see Figures 1-4 & 9, see sports bra, [0034]) is being formed of a seamless circular knitted first fabric, (note circular orientation of the bra in Figures 1-4 & 9, [0003], [0011], [0033]-[0034]);
	(claim 11), wherein the garment (see Figures 1-4 & 9, see sports bra, [0034]) is being formed of a knitted circular tube (note circular orientation of the bra in Figures 1-4 & 9, [0003], [0011], [0033]-[0034]) of the first fabric ([0003], [0011], [0033]-[0034]).

	Regarding Claim 7, the device of Yeung and Funk disclose the invention as claimed above.  Further Funk teaches wherein attached to the inner fabric surface (510, [0051], see Figures 4 & 5A) below the cup portion and/or at a bottom part thereof (via area of 416 in Figure 4) is a reinforcing tape (via 416-note same materials of 116 in Figure 1, [0051]) made of a third fabric (note materials disclosed in [0028], [0034]), having a lower elasticity than the fabric portion to which it is attached ([0024]-[0025], [0034], lines 23-28, [0051]-[0053], [0055]), and being the same or different than the second fabric (via 416, note materials disclosed in [0028], [0034], [0051]-[0053], [0055]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Yeung as modified by Funk wherein attached to the inner fabric surface below the cup portion and/or at a bottom part thereof is a reinforcing tape made of a third fabric, having a lower elasticity than the fabric portion to which it is attached, and being the same or different than the second fabric as taught by Funk in order to help reduce the likelihood of the bra from shifting during activity, ([0055], lines 15-18).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US 2002/0022433) and Funk-Danielson (US 2016/0227846) as applied to claim 1 above, and further in view of Starr et al. (US 2013/0084777) (hereinafter “Starr”).
	Regarding Claim 9, the device of Yeung and Funk discloses the invention as claimed above. The device does not disclose of wherein the inner surface of the cup portion is lined with an opaque fabric.
	Starr teaches of a garment (100) wherein an inner surface (via inner surface layer of 120 @ 130) of a cup portion (via behind 130) is lined with an opaque fabric (110), (Figures 1-3, [0023], [0025]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Yeung as modified by Funk wherein the inner surface of the cup portion is lined with an opaque fabric as taught by Starr in order to provide a cover and occlude the breasts and nipples, [0023].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732